Citation Nr: 1641251	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  14-22 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for sleep apnea and diabetes mellitus.  However, in his June 2014 substantive appeal, the Veteran expressly limited his appeal to the issue of entitlement to service connection for sleep apnea.
 
In September 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.  At such time, the undersigned held the record open for sixty days for the receipt of additional evidence.  Thereafter, he submitted additional evidence in support of his appeal in October 2015.  As the Veteran's substantive appeal was received in June 2014, a waiver of agency of original jurisdiction (AOJ) is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.

The Board notes that a November 2015 rating decision determined that new and material evidence had not been received in order to reopen claims of entitlement to service connection for arthritis of the bilateral ankles and bilateral knees.  Thereafter, the Veteran entered a notice of disagreement as to such denials in March 2016.  Although a statement of the case has not yet been issued, the claims are still being developed by the AOJ according to the Veterans Appeals Control and Locator System.  As a result, the Board declines jurisdiction over these issues until such time as an appeal to the Board is perfected. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.
 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran claims that his currently diagnosed sleep apnea is directly related to service or a service-connected disability, to include medications taken for such disabilities.   It is undisputed that the Veteran has a current diagnosis of sleep apnea.  See Polysomnograms (June 3, 2011; July 7, 2011).  The Veteran and his wife report symptoms of sleep apnea, such as snoring and choking in his sleep since service.  See, e.g., Board hearing (September 2015); Statement, wife (October 2015).  In fact, the Veteran reported that in service, he was removed from his room after roommates complained of his snoring.  He further explained that did not know what sleep apnea was until he was formally treated for the condition in 2010.  See VA treatment record (April 12, 2010) (showing that the Veteran was referred for polysomnogram after complaining of fatigue and snoring).  He also explained that he thought his sleep problems were related to breathing and heart problems he experienced since service, and thus, did not seek treatment for sleep apnea prior to 2010.  Further, at the Veteran's Board hearing, his representative suggested that his sleep apnea may be related to his service-connected coronary artery disease and/or hypertension.

Therefore, in light of the Veteran's and his wife's report of in-service symptoms that have progressed over time, the nature of his currently service-connected conditions, and his current diagnosis of sleep apnea, the Board finds that a remand is necessary to provide him a VA examination so as to determine the etiology of his sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4)(i).

While on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  In this regard, he reported treatment from Drs. Hasselbacher and McCrillis at his Board hearing.  While some records from such physicians are on file, it is unclear whether there are additional records available.  Thereafter, all identified records, to include updated VA treatment records dated from November 2015 to present, should be obtained.   

Finally, the Veteran has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claim of entitlement to service connection for sleep apnea.  Such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for sleep apnea on a secondary basis.  

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal, to specifically include records from Drs. Hasselbacher and McCrillis.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from November 2015 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of sleep apnea.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current sleep apnea had its onset during service, or is otherwise related to service.  In offering such opinion, the examiner is to address the Veteran and his wife's reports of snoring and choking in his sleep during and since service.  In this regard, the examiner is advised that the Veteran and his wife are competent to report symptoms, and that their reports must be considered in formulating the requested opinion.

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current sleep apnea is caused or aggravated by his service-connected coronary artery disease and/or hypertension.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

